Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment

The amendment received 02/08/2021 is being considered for examination. Claims 1-2, 8-9, 11-12 and 14-15 have been amended. Claims 3-7, 10, 13, and 16-20 have been cancelled. Therefore, Claims 1-2, 8-9, 11-12 and 14-15 are being considered for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 15 recite the limitation "the shipment" in the limitation.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 8-9, 11, and 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kucharczyk et al. (PG Pub No. US 2001/0050615).

Regarding Claim 1, Kucharczyk et al. discloses a method, by a server, for enabling access to an enclosure, the method comprising (Paragraph 0002, 0007; The present invention relates to a scheme for providing non-permanent use access codes for a locking mechanism as may be employed with secured doors to and/or from buildings, secured access points and/or containers, etc., including secure storage devices for the delivery and pickup of goods and/or other applications/appliances/mechanisms that require security, access code may be issued by a server):
receiving a communication that includes details of an order and a tracking number, wherein the tracking number comprises a plurality of digits, and wherein the order and the tracking number are associated with a package intended for delivery to the enclosure 
extracting the tracking number from the communication (Paragraph 0007, 0036-0039, 0045, 0060-0062, Claim 36; codes may be communicated and carry tracking information and identification information, the access codes themselves could be the tracking numbers (or other identifying criteria) assigned by the delivery service or merchant. Consider, for example, a situation where a storage device owner purchases certain goods from an on-line store and requests delivery. When the on-line merchant arranges for delivery of the goods, for example through a commercial delivery service, a tracking number for the package(s) is usually assigned. Either the merchant or the delivery service may then notify the server 30 of this tracking number and the server 30 may communicate (e.g., via the Internet or through a wireless and/or wired link) with the access code controller 80 to inform the controller 80 that such tracking number is a valid access code); 

programming an access mechanism of the enclosure with the access code, wherein the access mechanism controls access to the enclosure (Paragraph 0007, 0036-0039, 0045, 0060-0062-Claim 36; Consider, for example, a situation where a storage device owner purchases certain goods from an on-line store and requests delivery. When the on-line merchant arranges for delivery of the goods, for example through a commercial delivery service, a tracking number for the package(s) is usually assigned. Either the merchant or the delivery service may then notify the server 30 of this tracking number and the server 30 may communicate (e.g., via the Internet or through a wireless and/or wired link) with the access code controller 80 to inform the controller 80 that such tracking number is a valid access code. The controller 80 may store the tracking number in memory for later recall/comparison.).  

Regarding Claim 8, Kucharczyk et al. discloses the method of claim 1,


Regarding Claim 9, Kucharczyk et al. discloses the method of claim 1,
Wherein a delivery agent is instructed by a note to deposit the shipment into the enclosure and how to derive the access code from the tracking number (Paragraph 0036-0039 ,0060, 0045, 0048; 0060, figures 4A-4C; access codes derived from package/tracking codes, access codes could be tracking numbers themselves, To this point, the use of server 30 as a means for requesting/delivering access codes has been discussed. Server 30 is also capable of operating as a central point of information dispersal. For example, storage device owners may be able to notify merchants and/or couriers that items are available for pick up through the use of server 30. By accessing server 30 (e.g., through the Internet or even by simply pressing a button or other notification mechanism at the storage device/access code entry unit), the owner may be 

Apparatus claims (11, and 14-15) are drawn to the apparatus corresponding to the method of using same as claimed in claims (1, and 8-9). Therefore apparatus claims (11, and 14-15) correspond to method claims (1, and 8-9), and are rejected for the same reasons of anticipation as used above.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kucharczyk et al. (PG Pub No. US 2001/0050615).

Regarding Claim 2, Kucharczyk et al. discloses the method of claim 1,
wherein the access code is the last three or four digits of the tracking number (Paragraph 0038-0039, 0060, figure 4A-4C; the access codes themselves may be the tracking numbers, the access codes may be N-digits long (e.g. 4 digits in one embodiment), tracking information (e.g. package code) may include the designated number of digits and be located anywhere in the code (e.g., beginning, middle or end)).
Kucharczyk et al. does not explicitly disclose that the access code is the last three or four digits of the tracking number, but does disclose embodiments wherein the tracking number may be the access code, an embodiment wherein the access codes may be a specific number of digits long (e.g. 4 digits), and an embodiment wherein the code may be the designated number of digits located in the end of the code. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings of Kucharczyk et al. to include an access code that consists of the last four digits of the tracking number. Doing so would be a combination of several embodiments of the teachings of Kucharczyk et al. and would be within the scope of the disclosure of Kucharczyk et al. 

Apparatus claim (12) is drawn to the apparatus corresponding to the method of using same as claimed in claim (2). Therefore apparatus claim (12) corresponds to method claim (2), and is rejected for the same reasons of anticipation as used above.

Response to Arguments

Applicant’s arguments and amendments filed 02/21/2021 with respect to the 35 U.S.C. 101 rejection of Claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of Claims 1-20 have been withdrawn. 
Applicant's arguments and amendments filed 09/11/2020 with respect to the 35 U.S.C. 102 (a)(2) rejection of claims 1-3, 5-6, 8, 11-13, 15-16 and 18 have been fully considered but they are not persuasive. 
On page 8-9 of the applicant’s remarks, the applicant argues “Specifically, the claims recite a system that does not require "buy in" from the merchant and/or the shipper (see Applicant's H [0048]). This is defined in claim 1 with the following language, where the server is "receiving a communication that includes details of an order and a tracking number, wherein the tracking number comprises a plurality of digits, wherein the order and the tracking number are associated with a package intended for delivery to the enclosure" "extracting the tracking number from the communication;" and "generating an access code, wherein the access code is a portion of the plurality of digits." Although varying in some aspects, independent claim 11 recites similar subject matter. Kucharczyk does not disclose this claimed subject matter. In contrast, Kucharczyk describes "a scheme for providing locking mechanisms (that may be used in a variety of applications) for use with non-permanent use access codes." Kucharczyk, H [0006], Kucharczyk states that "When the on-line merchant arranges for delivery of the goods, for example through a commercial delivery service, a tracking number for the package(s) is usually assigned." Kucharczyk, H [0060], Kucharczyk goes on to state that "Either the merchant or the delivery service may then notify the server 30 of this tracking number and the server 30 may 
In response to the applicant’s argument, the examiner respectfully disagrees. Kucharczyk et al. discloses in paragraphs 0036-0039,0060, 0045, a server that receives communications of package codes/tracking codes, vendor codes, etc. when a transaction is made and delivery is expected from a local merchant, and also describes entering tracking information (e.g., a package code 59) regarding an item into the server 30 (i.e. a server receiving details of an order and tracking number). Kucharczyk discloses that these codes may then be extracted and communicated to carry tracking information and identification information and may also be used to generate access codes as disclosed by Kucharczyk and as cited in the office action. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawna Kingston whose telephone number is (571)-272-3481.  The examiner can normally be reached on Monday, 6:00am-2:00pm, and Tuesday, Thurs from 10:00am-2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, CURTIS KUNTZ can be reached on (571)-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Examiner, Art Unit 2687
/CURTIS A KUNTZ/ Supervisory Patent Examiner, Art Unit 2687